EVERETT, Chief Judge
(concurring in part and dissenting in part):
I
In United States v. Deain, 5 U.S.C.M.A. 44, 17 C.M.R. 44 (1954), this Court invalidated an arrangement whereunder a Navy Admiral served as permanent president of a general court-martial and submitted to the convening authority fitness reports on two other members of the court-martial. Although we expressed doubt that the impartiality of a court-martial member would be negated simply because one was “the normal reporting senior of the other,” id. at 52, 17 C.M.R. at 52, we concluded that, under the circumstances, the “freedom and independence of action” of the two members had been unduly threatened. Therefore, the findings and sentence were “set aside”; and, in “the interests of justice,” the charges were dismissed. Id. at 53, 17 C.M.R. at 53.
In 1968, as a result of congressional concern about the possible use “of an effectiveness, fitness, or efficiency report” to influence the action of court members, Article 37 of the Code, 10 U.S.C. § 837, was amended to prohibit consideration of “the performance of duty of any” person “as a member of a court-martial” in preparing such a report on that person.1 Art. 37(b); Pub.L.No. 90-632, § 2(13)(D), 82 Stat. 1338. Moreover, in order to assure that the judges of Courts of Military Review would retain their independence, Congress amended Article 66(g) of the Code, 10 USC § 866(g), to prohibit a “member of a Court of Military Review” from “prepar[ing] ... or submitting] ... an effectiveness, fitness, or efficiency report” on any other member of a Court of Military Review. Pub.L.No. 90-632, § 2(27)(E), 82 Stat. 1341.
In United States v. Harris, 13 M.J. 288, 292 (C.M.A.1982), we were concerned with a defense challenge for cause of a court member who “wrote or endorsed the fitness reports of three other members.” De*458spite protestations by all concerned that this relationship would not influence their respective independence of judgment, we noted that, “where circumstances are present which raise ‘an appearance of evil’ in the eye of disinterested observers, mere declarations of impartiality, no matter how sincere, are not sufficient by themselves to insure legal propriety.” (Footnote omitted.)
Clearly, both Congress and this Court are concerned about possible misuse of personnel reports to inhibit the independence of court-martial members. Nevertheless, I conclude that neither the Code nor our decision in Harris requires a per se rule of disqualification if one member of a court-martial rates another member. Instead, impartiality can be assured by means of proper voir dire on the part of the judge and counsel, liberality in granting challenges for cause, and instructions by the military judge to the court-martial members that for anyone to consider their performance as members in preparing a fitness report would violate the Uniform Code, see Art. 37, and might well be a crime, see Art. 98, UCMJ, 10 U.S.C. § 898.
II
The Court of Military Review held that a challenge for cause should be sustained when one member of a court-martial is “in the ordinary course of affairs in [the] direct supervisory chain” of another member. 23 M.J. 764, 765 (1986). If the court below concluded that this per se rule was required by Harris or by the Code, then it was in error. If, however, the Court of Military Review concluded that, within the Air Force, such a per se rule should be enforced for administrative convenience and in order to avoid “an appearance of evil,” then I believe that such a decision was within their power. These appellate military judges are much more familiar than are the judges of this Court with the Air Force system of officer effectiveness reports, the impact of low ratings on a recipient’s professional career, the effect of the rating system on the behavior of the persons rated, and the difficulties in applying such a rule in the field. In my view, they are entitled to rely on their experience in overseeing the administration of military justice in the Air Force.
Admittedly, adoption of a per se rule of disqualification by the Air Force Court of Military Review might lead to divergence in practice between that service and the other services. However, in light of the variations in practice that exist in several other areas — such as in plea bargaining and in the methods for delivering defense services — I would not be troubled if the Air Force subjects itself to a more stringent standard than do its sister services. In my view the power of the Air Force Court of Military Review with respect to that service is like the supervisory power of a United States Court of Appeals within its circuit. Cf. United States v. Boston, 7 M.J. 954 (A.F.C.M.R.1979) (on reconsideration).
Admittedly, it may be inconvenient to appoint court-martial members of whom none is in a direct supervisor-subordinate relationship. However, the Court of Military Review has the experience to evaluate the magnitude of the problems that will be created in this regard. Moreover, that court can decide whether it is simpler and less time-consuming to use a per se rule than to engage in extensive voir dire of the court members about their perceptions as to the effects of a supervisor — subordinate relationship among some of the members. That court can determine how important it is to avoid the possibility that someone who has served on a court-martial and has not been promoted or obtained a favorable assignment will complain later that he was discriminated against by a supervisor who had served on a court-martial with him.
The Court of Military Review decided to apply its rule of disqualification prospectively — except for Murphy. Even though such an approach was permissible at one time, see Desist v. United States, 394 U.S. 244, 89 S.Ct. 1030, 22 L.Ed.2d 248 (1969), apparently the Supreme Court no longer will allow an overruling decision to be made applicable only to the case in *459which it was rendered and not to other cases that also were undergoing review. See Griffith v. Kentucky, 479 U.S. 314,107 S.Ct. 708, 93 L.Ed.2d 649 (1987). However, I am of the view that a decision can be made entirely prospective in its application. Cf United States v. Carter, 25 M.J. 471 (C.M.A.1988). Thus, I would not apply the per se rule of disqualification, even with respect to the challenges for cause in the present Case.
It is unclear to me whether the Court of Military Review applied its per se rule of disqualification because it believed this was desirable for trials by court-martial in the Air Force or whether, instead, it felt such a result was compelled by our decision in Harris. I would, therefore, remand the case to the court below, which may then decide independently as to the need for a rule of per se disqualification in the Air Force.2

. Article 37 also was amended to provide that a service member may not be ”give[n] a less favorable rating ... because of the zeal with which such member, as counsel, represented any accused before a court-martial." See Art. 37(b).


. In my view, determination of the need for a per se rule of disqualification should be decided for each service by the Court of Military Review which reviews the trials by court-martial in that service and which is familiar with the personnel practices in that service. Cf. United States v. Johanns, 20 MJ. 155 (C.M.A.), cert. denied, 474 U.S. 850, 106 S.Ct. 147, 88 L.Ed.2d 122 (1985) (relying on a determination by the Air Force Court of Military Review as to the customs of that service concerning fraternization).